Per Curiam
Petitioner Timothy Davis is charged with the crime of aggravated robbery in Denver District Court. Upon his petition under C.A.R. 21, we issued a rule addressed to the respondent district judge to show cause why he should not be ordered to continue the petitioner’s original bond and to *437release the petitioner from pretrial confinement. In his answer, the respondent judge inter posed no objection to granting this relief and thereafter promptly granted the relief.
Since the petitioner has now been granted the relief he requested, the issues are now moot and we discharge the rule.